DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 02/04/2021. Claims 1-20 are pending and examined.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 15: “rigid areas areas of the” is believed to be in error for --rigid areas of the--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is dependent on claim 16, but recites the same subject matter as lines 16-20 of claim 16.  Applicant may 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Core (US 7,716,932 B2).
Regarding claim 1, Core teaches (Figures 3, 5, 6, 11, and 12) a ducted fan housing (36 – Figure 3) for directing a duct flow generated by a fan (34 – Figure 3) in a rearward direction, the ducted fan housing (36) comprising:
an annular cowling (42) having an aft end (88 and 98 – Figure 5) and surrounding the fan (34) and extending rearwardly of the fan (34) to the aft end (88 and 98), and fluidly engaging the duct flow; and

a flexible sleeve (formed by 74 and 76 as shown in Figure 6) extending continuously around the nozzle orifice (62) as a single seamless structure (Col. 5, ll. 16-20: “it is within the scope of the present invention where the driven tiles 76 are unitary or are otherwise alternatively configured so as to intermesh with adjacent drive tiles 74 as will be discussed”) comprising a plurality of rigid areas (74 and 76 – Figure 6) spaced circumferentially and non-overlappingly apart and radially moveable to change the flexible sleeve (74 and 76) between a normal configuration in which the nozzle orifice (62) is smaller (as shown by Figure 11) and a dilated configuration in which the nozzle orifice (62) is larger (as shown by Figure 12), wherein the flexible sleeve (74 and 76) remains the single seamless structure without gaps (as shown by Figure 6, there are no visible gaps between elements 74 and 76) in and between the normal configuration and the dilated configuration, and
a drive mechanism (comprising 140, 142, 144, and 148 – Figure 11) moving at least some rigid areas areas of the plurality of rigid areas (74 and 76) between the normal configuration and the dilated configuration so as to adjust the nozzle orifice (62) and thereby control the duct flow passing through the adjustable fan duct nozzle (44).
Regarding claim 2, Core teaches the invention as claimed and as discussed above for claim 1, and Core further teaches (Figures 3 and 6) the rigid areas (74 and 76) comprising a plurality of drive areas (Col. 4, ll. 54-55, “drive tiles 74”) and a plurality of driven areas (Col. 4, l. 55, “driven tiles 76”) alternatingly arranged with and separating the drive areas (74) and seamlessly and flexibly connected to the drive areas (74) so that movement of the drive areas (74) is transmitted to the driven areas (76) – 74,76 move with one another as the drive tiles 74 arc shifted between the nominal and dilated positions”), wherein the flexible sleeve (74 and 76) remains the single seamless structure without gaps (as shown by Figure 6, there are no visible gaps between elements 74 and 76) between the drive areas (74) and the driven areas (76) in and between the normal configuration and the dilated configuration.
Regarding claim 5, Core teaches the invention as claimed and as discussed above for claim 1, and Core further teaches (Figures 6, 11, and 12) the drive mechanism (comprising 140, 142, 144, and 148 – Figure 11) comprises one or more drive elements (140 and 144) attached to the at least some of rigid areas of the plurality of rigid areas (74 – Figure 6) and transferring a drive force to move the at least some rigid areas (74) between the normal configuration (Figure 11) and the dilated configuration (Figure 12).
Regarding claim 6, Core teaches the invention as claimed and as discussed above for claim 5, and Core further teaches (Figure 6) each drive element (140 and 144) comprises an axially extending lever (140) pivotally attached to a bracket (66).
Regarding claim 7, Core teaches the invention as claimed and as discussed above for claim 6, and Core further teaches (Figure 11) each drive element (140 and 144) comprises a cam (148) transferring the drive force to the axially extending lever (140).
Regarding claim 8, Core teaches the invention as claimed and as discussed above for claim 5, and Core further teaches (Figures 17 and 18) each drive element (410) is constructed at least in part from a shape memory alloy material (Col. 9, ll. 9-10: “shape memory alloy springs 410”).
Regarding claim 9, Core teaches the invention as claimed and as discussed above for claim 1, and Core further teaches (Figures 11 and 12) the plurality of rigid areas (74) are naturally biased toward the dilated configuration (Figure 12) so as to be naturally urged toward the dilated configuration (Figure 12) when placed in the normal configuration (Figure 11) – (Col 6, ll. 18-23).
Regarding claim 10, Core teaches the invention as claimed and as discussed above for claim 1, and Core further teaches (Figures 11 and 12) the plurality of rigid areas (74) are naturally biased toward the normal configuration (Figure 11) so as to be naturally urged toward the normal configuration (Figure 11) when placed in the dilated configuration (Figure 12) – (Col. 6, ll. 54-58).
Regarding claim 12, Core teaches (Figures 3, 5-7, and 9-12) a ducted fan housing (36 – Figure 3) for directing a duct flow generated by a fan (34 – Figure 3) of an aircraft engine (20 – Figure 3) in a rearward direction, the ducted fan housing (36) comprising:
an annular cowling (42) having an aft end (88 and 98 – Figure 5) and surrounding the fan (34) and extending rearwardly of the fan (34) to the aft end (88 and 98), and fluidly engaging the duct flow; and
an adjustable fan duct nozzle (44 – Figure 3) located at the aft end (88 and 98) of the annular cowling (42) and comprising a nozzle orifice (62) and fluidly engaging the duct flow from the annular cowling (42), the adjustable fan duct nozzle (44) comprising –
a flexible sleeve (formed by 74 and 76 as shown in Figure 6) extending continuously around the nozzle orifice (62) as a single seamless structure (Col. 5, ll. 16-20: “it is within the scope of the present invention where the driven tiles 76 are unitary or are otherwise alternatively configured so as to intermesh with adjacent drive tiles 74 as will be discussed”) and comprising –
a plurality of drive areas (Col. 4, ll. 54-55, “drive tiles 74”) spaced circumferentially and radially moveable to change the flexible sleeve (74 and 76) between a normal configuration in which the nozzle orifice (62) is smaller (as shown by Figure 11) and a dilated configuration in which the nozzle orifice (62) is larger (as shown by Figure 12),
76”) alternatingly arranged with and separating the drive areas (74) and seamlessly, flexibly, and non-overlappingly connected to the drive areas (74) so that movement of the drive areas (74) is transmitted to the driven areas (76) – (Col. 7, ll. 10-12, “the drive and driven tiles 74,76 move with one another as the drive tiles 74 arc shifted between the nominal and dilated positions”),
wherein the flexible sleeve (74 and 76) remains the single seamless structure without gaps (as shown by Figure 6, there are no visible gaps between elements 74 and 76) between the plurality of drive areas (74) and the plurality of driven areas (76) in and between the normal configuration and the dilated configuration, and
a drive mechanism (comprising 140, 142, 144, and 148 – Figure 11) moving at least some of the plurality of drive areas (74) between the normal configuration and the dilated configuration so as to adjust the nozzle orifice (62) and thereby control the duct flow passing through the adjustable fan duct nozzle (44).
Regarding claim 14, Core teaches the invention as claimed and as discussed above for claim 12, and Core further teaches (Figures 6, 11, and 12) the drive mechanism (comprising 140, 142, 144, and 148 – Figure 11) comprises one or more drive elements (140 and 144) attached to the drive areas (74 – Figure 6) and transferring a drive force to move the drive areas (74) between the normal configuration (Figure 11) and the dilated configuration (Figure 12), wherein each drive element (140 and 144) comprises an axially extending lever (140) pivotally attached to a bracket (66) and a cam (148) transferring the drive force to the axially extending lever (140).
Regarding claim 15, Core teaches the invention as claimed and as discussed above for claim 12, and Core further teaches (Figures 6, 11, 12, 17, and 18) the drive mechanism (comprising 140, 142, 144, and 148 – Figure 11) comprises one or more drive elements (140 – Figure 6; 144 – Figure 11; 410 – .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Core (US 7,716,932 B2), in view of Dittmann (US 2013/0306755 A1).
Regarding claim 3, Core teaches the invention as claimed and as discussed above for claim 2, except for the plurality of drive areas being constructed at least in part from laminated graphite and epoxy.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the plurality of drive areas of Core at least in part from laminated graphite and epoxy, since it has been held that the selection of a known material (in this case, laminated graphite and epoxy) based on its suitability for its intended use (providing a rigid plastic material) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.
Regarding claim 4, Core teaches the invention as claimed and as discussed above for claim 2, except for the plurality of driven areas being constructed at least in part from laminated graphite and soft resin.
Dittmann teaches (Figure 1) a similar fan duct nozzle (14) comprising petals (18) that are constructed from graphite composites (p. [0044], ll. 8-11).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the plurality of driven areas of Core at least in part from laminated graphite and soft resin, since it has been held that the selection of a known material (in this case, laminated graphite and soft resin) based on its suitability for its intended use (providing a rigid plastic material) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.
Regarding claim 13, Core teaches the invention as claimed and as discussed above for claim 12, except for the plurality of drive areas being constructed at least in part from laminated graphite and 
Dittmann teaches (Figure 1) a similar fan duct nozzle (14) comprising petals (18) that are constructed from graphite composites (p. [0044], ll. 8-11).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the plurality of drive areas of Core at least in part from laminated graphite and epoxy, and the plurality of driven areas of Core at least in part from laminated graphite and soft resin, since it has been held that the selection of a known material (in this case, laminated graphite, epoxy, and soft resin) based on its suitability for its intended use (providing a rigid plastic material and a flexible plastic material) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.
Claims 11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Core (US 7,716,932 B2), in view of Sawyers-Abbott (US 2015/0369078 A1).
Regarding claim 11, Core teaches the invention as claimed and as discussed above for claim 1, except for the ducted fan housing further comprising a thrust reverser;
the annular cowling further comprising a rigid inner acoustic panel and a rigid outer thrust reverser cowl; and
the flexible sleeve further comprising a flexible joint area extending circumferentially around the ducted fan housing and connecting the flexible sleeve to the thrust reverser cowl so as to allow independent deployment of the thrust reverser and adjustment of the nozzle orifice, wherein each of the inner acoustic panel and the thrust reverser cowl comprises the plurality of rigid areas which allow for adjusting the nozzle orifice.
Sawyers-Abbott teaches (Figures 2A-4) a ducted fan housing (70 – Figures 2A and 2B) comprises a thrust reverser (82 – Figures 2A and 2B);
an annular cowling (78) comprises a rigid inner acoustic panel (bottom portion of 86 in Figure 3) and a rigid outer thrust reverser cowl (top portion of 86 in Figure 3); and
a flexible sleeve (80 – Figures 2A and 2B) comprises a flexible joint area (92 – Figures 3 and 4) extending circumferentially around the ducted fan housing (70) and connecting the flexible sleeve (80) to the thrust reverser cowl (86) so as to allow independent deployment of the thrust reverser (82) and adjustment of the nozzle orifice (88 – Figures 3 and 4), wherein each of the inner acoustic panel (bottom portion of 86) and the thrust reverser cowl (top portion of 86) comprises a plurality of rigid areas which allow for adjusting the nozzle orifice (88).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the duct fan housing of Core by including a thrust reverser such that the annular cowling further comprises a rigid inner acoustic panel and a rigid outer thrust reverser cowl, and the flexible sleeve further comprises a flexible joint area extending circumferentially around the ducted fan housing and connecting the flexible sleeve to the thrust reverser cowl so as to allow independent deployment of the thrust reverser and adjustment of the nozzle orifice, wherein each of the inner acoustic panel and the thrust reverser cowl comprises the plurality of rigid areas which allow for adjusting the nozzle orifice, in order to provide a combination of a reverse thrust system with pivot doors and an axially translating trailing edge for a variable fan nozzle exit area that is easier to package and optimizes installation with relatively high reliability and effectiveness, as taught by Sawyers-Abbott (p. [0059], ll. 1-4 and 13-16).
Regarding claim 16, Core teaches (Figures 3, 5-7, and 9-12) a ducted fan housing (36 – Figure 3) for directing a duct flow generated by a fan (34 – Figure 3) of an aircraft engine (20 – Figure 3) in a rearward direction, the ducted fan housing (36) comprising:
an annular cowling (42) having an aft end (88 and 98 – Figure 5) and surrounding the fan (34) and extending rearwardly of the fan (34) to the aft end (88 and 98), and fluidly engaging the duct flow; and
an adjustable fan duct nozzle (44 – Figure 3) located at the aft end (88 and 98) of the annular cowling (42) and comprising a nozzle orifice (62) and fluidly engaging the duct flow from the annular cowling (42), the adjustable fan duct nozzle (44) comprising –
a flexible sleeve (formed by 74 and 76 as shown in Figure 6) extending continuously around the nozzle orifice (62) as a single seamless structure (Col. 5, ll. 16-20: “it is within the scope of the present invention where the driven tiles 76 are unitary or are otherwise alternatively configured so as to intermesh with adjacent drive tiles 74 as will be discussed”) and comprising –
a plurality of drive areas (Col. 4, ll. 54-55, “drive tiles 74”) spaced circumferentially and radially moveable to change the flexible sleeve (74 and 76) between a normal configuration in which the nozzle orifice (62) is smaller (as shown by Figure 11) and a dilated configuration in which the nozzle orifice (62) is larger (as shown by Figure 12),
a plurality of driven areas (Col. 4, l. 55, “driven tiles 76”) alternatingly arranged with and separating the drive areas (74) and seamlessly, flexibly, and non-overlappingly connected to the drive areas (74) so that movement of the drive areas (74) is transmitted to the driven areas (76) – (Col. 7, ll. 10-12, “the drive and driven 74,76 move with one another as the drive tiles 74 arc shifted between the nominal and dilated positions”),
wherein the flexible sleeve (74 and 76) remains the single seamless structure without gaps (as shown by Figure 6, there are no visible gaps between elements 74 and 76) in and between the normal configuration and the dilated configuration, and
a drive mechanism (comprising 140, 142, 144, and 148 – Figure 11) moving at least some of the plurality of drive areas (74) between the normal configuration and the dilated configuration so as to adjust the nozzle orifice (62) and thereby control the duct flow passing through the adjustable fan duct nozzle (44).
However, Core does not teach a thrust reverser;
the annular cowling comprising a rigid inner acoustic panel and a rigid outer thrust reverser cowl; and
a flexible joint area extending circumferentially around the ducted fan housing and connecting the flexible sleeve to the thrust reverser so as to allow independent deployment of the thrust reverser and adjustment of the nozzle orifice.
Sawyers-Abbott teaches (Figures 2A-4) a ducted fan housing (70 – Figures 2A and 2B) comprises a thrust reverser (82 – Figures 2A and 2B);
an annular cowling (78) comprising a rigid inner acoustic panel (bottom portion of 86 in Figure 3) and a rigid outer thrust reverser cowl (top portion of 86 in Figure 3); and
a flexible joint area (92 – Figures 3 and 4) extending circumferentially around the ducted fan housing (70) and connecting a flexible sleeve (80 – Figures 2A and 2B) to the thrust reverser cowl (86) so as to allow independent deployment of the thrust reverser (82) and adjustment of the nozzle orifice (88 – Figures 3 and 4).

Regarding claim 18, Core, in view of Sawyers-Abbott, teaches the invention as claimed and as discussed above for claim 16, and Core further teaches (Figure 6) a plurality of driven areas (Col. 4, l. 55, “driven tiles 76”) alternatingly arranged with and separating the drive areas (74) and seamlessly, flexibly, and non-overlappingly connected to the drive areas (74) so that movement of the drive areas (74) is transmitted to the driven areas (76) – (Col. 7, ll. 10-12, “the drive and driven tiles 74,76 move with one another as the drive tiles 74 arc shifted between the nominal and dilated positions”), wherein the flexible sleeve (74 and 76) remains the single seamless structure without gaps (as shown by Figure 6, there are no visible gaps between elements 74 and 76) between the plurality of drive areas (74) and the plurality of driven areas (76) in and between the normal configuration and the dilated configuration.
Regarding claim 19, Core, in view of Sawyers-Abbott, teaches the invention as claimed and as discussed above for claim 16, and Core further teaches (Figures 6, 11, and 12) the drive mechanism (comprising 140, 142, 144, and 148 – Figure 11) comprises one or more drive elements (140 and 144) attached to the drive areas (74 – Figure 6) and transferring a drive force to move the drive areas (74) between the normal configuration (Figure 11) and the dilated configuration (Figure 12), wherein each 
Regarding claim 20, Core, in view of Sawyers-Abbott, teaches the invention as claimed and as discussed above for claim 16, and Core further teaches (Figures 6, 11, 12, 17, and 18) the drive mechanism (comprising 140, 142, 144, and 148 – Figure 11) comprises one or more drive elements (140 – Figure 6; 144 – Figure 11; 410 – Figures 17 and 18) attached to the drive areas (74 – Figure 6) and transferring a drive force to move the drive areas (74) between the normal configuration (Figure 11) and the dilated configuration (Figure 12), wherein each drive element (410) is constructed at least in part from a shape memory alloy material (Col. 9, ll. 9-10: “shape memory alloy springs 410”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Core (US 7,716,932 B2), in view of Sawyers-Abbott (US 2015/0369078 A1), and in further view of Dittmann (US 2013/0306755 A1).
Regarding claim 17, Core, in view of Sawyers-Abbott, teaches the invention as claimed and as discussed above for claim 16, except for the plurality of drive areas being constructed at least in part from laminated graphite and epoxy, and the plurality of driven areas being constructed at least in part from laminated graphite and soft resin.
Dittmann teaches (Figure 1) a similar fan duct nozzle (14) comprising petals (18) that are constructed from graphite composites (p. [0044], ll. 8-11).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the plurality of drive areas of Core at least in part from laminated graphite and epoxy, and the plurality of driven areas of Core at least in part from laminated graphite and soft resin, since it has been held that the selection of a known material (in this case, laminated graphite, epoxy, and soft resin) based on its suitability for its intended use (providing a rigid plastic material and a flexible plastic material) would have been an obvious extension of prior art Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/HENRY NG/               Examiner, Art Unit 3741  

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741